ElSH, O. J.
1. The jury was authorized, from the evidence as well as the statement of the accused, to find, beyond a reasonable doubt, the venue to be as laid in the indictment.
2. There was evidence sufficient for the jury to find, beyond a reasonable doubt, that the person alleged to have been killed died from the effects of a wound inflicted by the accused, as charged in the indictment.
3. There was no evidence in support of the theory of voluntary manslaughter, and the court did not err in failing to instruct the jury as to the law of that offense.
4. In view of the statement made by the accused to the jury, the judge did not err, while instructing them as to the contentions made by the accused, in stating that the accused, -while admitting shooting the person killed, contended that his death did not result from such shooting, and that he, the accused, was acting in self-defense.
5. The verdict was supported by evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


Bech, J., absent. The other Justices concur.

Indictment for murder. Before Judge J. B. Park. Putnam •superior court. November 11, 1912.
B. Nettles Alsabrooh, for plaintiff in error. T. 8. Felder, attorney-general, and J. F. Pottle, solicitor-general, contra.